Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153629                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 153629
                                                                    COA: 331318
                                                                    Van Buren CC: 15-019892-FC
  JUAN CARLOS BARRERA,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 10, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         MARKMAN, J. (concurring). For the reasons set forth in my concurring statement
  in People v Keefe, 498 Mich 962 (2015), I concur with the Court’s order as it pertains to
  the sentence imposed in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2016
           p1108
                                                                               Clerk